Order filed May 3, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00699-CV
                                    ____________

 ENVEN ENERGY CORPORATION AND ENVEN ENERGY VENTURES,
                      LLC, Appellants

                                          V.

                 DAVID M. DUNWOODY JUNIOR, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-39608

                                      ORDER

      On April 14, 2022, appellants filed an unopposed motion requesting that we
direct the court reporter in this matter to file certain electronic documents via a
USB drive in a supplemental record with this court. The motion is GRANTED.
Accordingly, it is ORDERED as follows:

      The court reporter in this matter is directed to prepare, certify, and file a true
and correct copy of the Excel Spreadsheets entered in trial as Exhibit Numbers 41
and 1087 from the Sharelink entered into the trial record to a USB drive provided
at the expense of appellants. All additional expenses incurred in the preparation of
the USB drive are to be paid by appellants. The court reporter is directed to file the
USB drive with this court within 14 days from the date of this order.

                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.